Exhibit MANAGEMENT’S DISCUSSION AND ANALYSIS For the six months ended June 30, 2009 This management’s discussion and analysis (“MD&A”) of financial conditions and results of operations should be read in conjunction with the unaudited interim consolidated financial statements of Penn West Energy Trust (“Penn West”, “the Trust”, “We” or “Our”) for the six months ended June 30, 2009 and the audited consolidated financial statements and MD&A for the year ended December 31, 2008. The date of this MD&A is August 11, 2009. All dollar amounts contained in this MD&A are expressed in millions of Canadian dollars unless noted otherwise. Please refer to our disclaimer on forward-looking statements at the end of this MD&A. The calculations of barrels of oil equivalent (“boe”) are based on a conversion ratio of six thousand cubic feet of natural gas to one barrel of crude oil. This could be misleading if used in isolation as it is based on an energy equivalency conversion method primarily applicable at the burner tip and does not represent a value equivalency at the wellhead. Measures including funds flow, funds flow per unit-basic, funds flow per unit-diluted, netback, payout ratio and net debt included in this MD&A are not defined in generally accepted accounting principles (“GAAP”) and do not have a standardized meaning prescribed by GAAP; accordingly, they may not be comparable to similar measures provided by other issuers. Penn West utilizes funds flow and netbacks to assess financial performance, to allocate its capital among alternative projects and to assess its capacity to fund distributions and future capital programs. Payout ratio is calculated as distributions paid divided by funds flow and is used to assess the appropriateness of our distribution policies. Net debt is the total of long-term debt and working capital (excluding risk management and future income taxes) and is used to assess the appropriateness of our distribution level and capital program. Reconciliations of funds flow to its nearest measure prescribed by GAAP are provided below. Calculation of Funds Flow Three months ended June 30 Six months ended June 30 (millions, except per unit amounts) 2009 2008 2009 2008 Cash flow from operating activities $ 295 $ 671 $ 577 $ 1,038 Increase in non-cash working capital 114 59 165 310 Asset retirement expenditures 21 23 36 37 Funds flow $ 430 $ 753 $ 778 $ 1,385 Basic per unit $ 1.05 $ 2.00 $ 1.91 $ 3.77 Diluted per unit $ 1.05 $ 1.98 $ 1.91 $ 3.74 Funds flow for the second quarter of 2009 includes realized gains of $75 million (2008 - $nil) on foreign exchange forward contracts of which $57 million was realized from monetizing our 2009 foreign exchange contracts related to oil collars for the second half of 2009. 2009 SECOND QUARTER REPORT 1 Quarterly Highlights Key financial and operational results for the second quarter of 2009 are as follows: · Second quarter production averaged 180,601 boe per day and was weighted 58 percent to oil and natural gas liquids. This production level again exceeded our guidance of 180,000 boe per day before net dispositions or approximately 177,000 boe per day after net dispositions. Penn West closed the sale of assets producing approximately 4,900 boe per day in the first quarter of 2009 and the acquisition of Reece Energy Exploration Corp. (“Reece”) producing approximately 1,900 boe per day on April 30, 2009. · Capital expenditures (excluding net asset dispositions) totalled $321 million in the first six months of 2009 compared to $513 million in the first six months of 2008. The reduction to our planned 2009 capital programs compared to 2008 is in response to lower forecasted commodity prices in 2009. · Funds flow of $430 million compared to $753 million in the second quarter of 2008, primarily the result of a lower commodity price environment. Second quarter 2009 funds flow included $57 million of proceeds from monetizing our 2009 foreign exchange contracts related to oil collars for the second half of 2009. · Net loss of $41 million compared to net loss of $323 million in the second quarter of 2008. The net loss was primarily due to unrealized hedging losses in the period which were lower in the second quarter of 2009 compared to the same period in · Distribution levels are currently set at $0.15 per unit, per month, based on current forecasted commodity prices, for the period August 2009 through November 2009. · Netbacks of $25.64 per boe compared to $47.84 per boe in the second quarter of 2008. This decrease was primarily the result of weaker commodity prices. · Net debt reduction of approximately $349 million in the first six months of 2009, consisting of a $64 million long-term debt reduction and an increase of non-cash operating and investing working capital of $165 million and $120 million, respectively. · Unused credit capacity on our bank facilities at June 30, 2009 was $1.7 billion. · Issued approximately $238 million of senior, unsecured notes through a private placement in the U.S. and Europe. Quarterly Financial Summary (millions, except per unit and production amounts) (unaudited) Three months ended June 30 2009 Mar 31 2009 Dec 31 2008 Sep 30 2008 June 30 2008 Mar 31 2008 Dec 31 2007 Sep 30 2007 Gross revenues (1) $ 791 $ 781 $ 968 $ 1,235 $ 1,312 $ 1,136 $ 644 $ 628 Funds flow 430 348 490 662 753 632 349 346 Basic per unit 1.05 0.87 1.27 1.73 2.00 1.76 1.44 1.44 Diluted per unit 1.05 0.87 1.26 1.71 1.98 1.75 1.43 1.43 Net income (loss) (41 ) (98 ) 404 1,062 (323 ) 78 127 138 Basic per unit (0.10 ) (0.25 ) 1.05 2.78 (0.86 ) 0.22 0.53 0.57 Diluted per unit (0.10 ) (0.25 ) 1.04 2.73 (0.86 ) 0.22 0.52 0.57 Distributions declared 188 276 393 391 384 382 246 245 Per unit $ 0.45 $ 0.69 $ 1.02 $ 1.02 $ 1.02 $ 1.02 $ 1.02 $ 1.02 Production Liquids (bbls/d) (2) 104,070 105,643 105,644 106,898 109,417 109,016 73,332 72,783 Natural gas (mmcf/d) 459 447 476 500 487 500 328 315 Total (boe/d) 180,601 180,096 184,908 190,177 190,515 192,291 128,024 125,345 (1) Gross revenues include realized gains and losses on commodity contracts. (2) Includes crude oil and natural gas liquids. 2009 SECOND QUARTER REPORT 2 Financial Markets The financial and credit markets continued to show signs of recovery through the second quarter of 2009. Equity markets have rallied from lows reached in the first quarter of 2009 and the activity level in bond markets was robust with tightening credit spreads. However, the equity markets still remain considerably below year ago levels. Unemployment levels continue to rise and significant volatility persists in markets as investors remain cautious and sensitive to economic news. The U.S. Dollar recently weakened against many currencies including the Canadian dollar. We continued to strengthen our risk management profile during the second quarter through the addition of crude oil collars on 15,000 barrels per day for 2010 with average floors of WTI prices of US$63.33 per barrel and average ceilings of
